PER CURIAM.
The petition to- revise in the Brownsville proceeding is brought by Bessie Weinstein, one of the petitioning creditors in the other proceedings. We think she had no right to intervene in the first proceeding, nor to review the order made therein. However, as the throwing out of her petition would probably only lead to a re-presentation of the same questions subsequently by some one else, we think it best to dispose of them on the merits.
We concur fully with Judge Veeder’s reasoning and conclusion; no one seems to dispute the proposition that Max and Sarah were partners, and there is certainly nothing in the evidence which would sustain a finding that, in the general business of Max Kobre’s bank, conducted in Williamsburg or Manhattan by Max and Sarah, Ginsberg was a partner.
The testimony as to the Brownsville Branch, however, is quite different. Ginsberg was apparently the moving spirit of that branch, managing the business and regulating the affairs; moreover, concededly, he *106shared in the profits. That by itself might not be sufficient, but would be. conclusive if he also shared in the losses. Of course, when no losses were made there would be none for him to share. But in one year there was a loss. - Instead of charging that up to the firm of Max and Saráh, and leaving Ginsberg free to divide the profits of the next year, the loss was carried along and half of it paid the next year by talcing it from his share of the profits for that year. There seems to be every element present to make out partnership, except the signature of written articles. We fully concur with Judge Chatfield in his finding that Ginsberg was a partner in this Brownsville Branch.
We are also satisfied that the order of consolidation was a proper one.
The three orders are affirmed.